DETAILED ACTION
Withdrawn Rejections
The rejection of claims 51-61 and 65 under 35 U.S.C. §103 as being unpatentable over Rothberg et al. US 2010/0282617 in view of Preparata et al. US 2003/0064382.
The rejection of claims 51-61 and 65 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The rejection of claims 51-61 and 65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 57. (Currently Amended) Apparatus according to claim 56, wherein the controller is configured to operate the PCR panels of the panel set in parallel.
Claim 61. (Currently Amended) Apparatus according to claim 51,
 wherein the controller is configured for operating said reaction chambers and sensors; and 
wherein, said controller is further configured to operate said reaction chambers and sensors in order to implement a workflow comprising two or more of a genetic amplification, sequencing, and hybridization, the workflow including one or more intermediate decision points dependent upon result data obtained from said sensors.
Authorization for the examiner’s amendment to claim 57 was given in an interview with Christopher Maier on February 01, 2022.
Authorization for the examiner’s amendment to claim 61 was given in an interview with Christopher Maier on September 29, 2021.

Allowable Subject Matter
Claims 51-61 and 65 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 51, prior art does not disclose in the claimed environment an apparatus for analyzing nucleic acid and comprising: a controller implemented on a computer, said computer coupled to said sensors and to said fluid transport system, wherein the controller is configured to provide a control signal to the fluid transport system to dynamically direct the sequence of reactions for the analysis using the intermediate reaction sequence results, wherein the controller is programmed, based on data provided by the sensors, to determine an instance where there is no amplification, and when the instance where there is no amplification is detected, the controller is programmed to provide a control signal to said fluid transport system to stop any further reactions taking place, and wherein the controller is further programmed to determine, based on data provided by the sensors, an instance where there is failure to detect hybridization, and is further programmed to, when there is failure to detect hybridization provide a control signal to said fluid transport system to switch off downstream sequencing reactions.
Applicant’s arguments are persuasive as to why the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796